Exhibit 10.4

TREVENA, INC.

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of May  1, 2020 (the “Effective Date”) by and between Trevena, Inc. (the
“Company”), a Delaware corporation, and Robert Yoder (“Executive”).

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and Executive wishes to continue to be employed by the Company and
provide personal services to the Company in return for certain compensation and
benefits; and

WHEREAS, the Company and Executive executed that certain Executive Employment
Agreement dated as of December 6, 2018 (the “Original Agreement”); and

WHEREAS, Company and executive wish to amend and restate the Original Agreement
in its entirety as further provided herein.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1.   Duties and Scope of Employment.

(a)        Positions and Duties.  Effective as of the Effective Date, Executive
will serve as Senior Vice President, Chief Business Officer of the
Company.  Executive will render such business and professional services in the
performance of Executive’s duties, consistent with Executive’s position within
the Company, as will reasonably be assigned to Executive by the Company’s Chief
Executive Officer,  to whom Executive will report.  The period of Executive’s
employment under this Agreement is referred to herein as the “Employment Term.”

(b)        Obligations.  During the Employment Term, Executive will perform
Executive’s duties faithfully and to the best of Executive’s ability.  For the
duration of the Employment Term, Executive agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s Board of Directors (the
“Board”) or the Compensation Committee of the Board (the “Compensation
Committee”).  Nothing in this Agreement or elsewhere shall prevent Executive
from managing his personal investment and affairs, or from engaging in
charitable and community affairs, so long as such activities do not either
individually or in the aggregate interfere with the performance of his duties
for the Company.

2.   At-Will Employment.  The parties agree that Executive’s employment with the
Company is “at-will” employment and may be terminated at any time with or
without cause or notice.  Executive’s at-will employment status may not be
changed except by way of written agreement signed by Executive and an authorized
officer of the Company.

 

 








3.   Compensation.

(a)        Base Salary.  During the Employment Term, the Company will pay
Executive an initial annualized salary of $371,000 as compensation for services
(the “Base Salary”).  The Base Salary shall be paid in equal installments in
accordance with the Company’s normal payroll practices and subject to required
withholding and deductions.  The Base Salary will be subject to review and
adjustments will be made based upon the Company’s normal performance review
practices.

(b)        Bonus.  Subject to the terms and conditions set forth in the Trevena,
Inc. Incentive Compensation Plan (the “ICP”), Executive may be eligible to
receive an annual bonus in a target amount of 40% of the Base Salary, subject
to, among other things, the achievement of corporate and individual performance
objectives, which shall be established and assessed by the Company (the “Target
Bonus”).  In 2020, and for each subsequent calendar year, these objectives
generally will be established within 90 days after the start of such calendar
year.  For 2020,  Executive shall be eligible for the full year bonus target
based on the company performance factor, subject to the terms and conditions of
the ICP.  The Company reserves the right to modify the terms of the ICP, the
Target Bonus and other components of bonus compensation and criteria from year
to year.

(c)        Equity Awards.      Following the Effective Date, Executive will be
eligible to receive awards of stock options, restricted stock or other equity
awards based upon Executive’s performance, as determined by the Board from time
to time.  The Board or the Compensation Committee will determine in its
discretion the timing and amount, if any, of any grant of such future equity
awards to the Executive in accordance with the Trevena, Inc. 2013 Equity
Incentive Plan, as amended (the “Plan”),.

4.   Company Policies and Employee Benefits.  During the Employment Term,
Executive will be eligible to participate in the employee benefit plans
currently and hereafter maintained by the Company of general applicability to
other senior executives of the Company, including, without limitation, any such
group medical, dental, vision, disability, life insurance, and flexible-spending
account plans.  All matters of eligibility for coverage and benefits under any
benefit plan shall be determined in accordance with the provisions of such
plan.  The Company reserves the right to cancel or change the benefit plans and
programs it offers to its employees at any time.

5.   Vacation.  While employed pursuant to this Agreement, Executive shall be
eligible to take vacation subject to the Company’s vacation policy.

6.   Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy.

7.   Termination of Employment.  The provisions of this Section 7 govern the
amount of compensation or benefit, if any, to be provided to Executive upon
termination of employment and do not affect the right of either party to
terminate the employment relationship at any time for any reason.

(a)     Termination for other than Cause, Death or Disability.  If at any time
following the Effective Date (x) the Company terminates Executive’s employment
with the Company other than for Cause (as defined below), death or disability,
or (y) Executive terminates his employment under





2




this Agreement for Good Reason, then, subject to Section 8, Executive will be
entitled to receive, less applicable withholdings and deductions:

(i)         an amount equal to twelve (12) months of Executive’s annualized Base
Salary in effect at the time of termination, payable in equal installments on
the Company’s regularly scheduled payroll dates beginning with the first payroll
date following the effective date of the Release and Waiver;

(ii)       (A)  a pro-rata bonus for the calendar year of termination,
determined by multiplying Executive’s Target Bonus for such year (assuming
employment for the entire year) by a fraction whose numerator is the number of
days that Executive was employed during such year and whose denominator is the
total number of days in such year, payable within 60 days following the date of
Executive’s termination of employment; and

(B)  to the extent not already paid, a cash incentive award under the Company’s
ICP or any similar incentive plan related to the fiscal year immediately
preceding the year of termination in an amount as determined by the Company’s
Board or the Compensation Committee of the Board, as the case may be, in its
sole judgment and discretion;

(iii)      if Executive timely elects continued coverage under COBRA for
Executive and Executive’s covered dependents under the Company’s group health
plans following such termination of employment, the Company will pay the COBRA
premiums necessary to continue Executive’s health insurance coverage in effect
for Executive and Executive’s eligible dependents on the termination date, as
and when due to the insurance carrier or COBRA administrator (as applicable),
until the earliest of (A) twelve (12) months from the effective date of such
termination, (B) the expiration of Executive’s eligibility for the continuation
coverage under COBRA, or (C) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the termination date through the
earliest of (A) through (C), the “COBRA Payment Period”). Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company will instead pay Executive on the last day of each remaining month of
the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premiums for that month, subject to applicable tax withholdings (such amount,
the “Special Severance Payment”), for the remainder of the COBRA Payment Period.

and

(iv)       accelerated vesting as to that number of unvested shares subject to
any outstanding equity awards held by Executive at the time of termination that
would have





3




otherwise vested if Executive had remained a Company employee for nine (9)
months following the termination date.

(b)        Termination in Connection With or Following a Change of
Control.    In the event that either (x) the Company terminates Executive’s
employment with the Company other than for Cause, death or disability (A) within
the thirty (30) day period prior to a Change of Control, or (B) within the
period between the Company’s execution of a letter of intent for a proposed
Change of Control which proposed Change of Control is later consummated (a
“Designated Change of Control”) and the consummation of such Designated Change
of Control, or (C) within the twelve (12) month period after a Change of
Control, or (y) Executive resigns for Good Reason within twelve (12) months
after a Change of Control, then, in addition to the payments set forth in
Section 7(a) above, and subject to Section 8 below, Executive shall also be
entitled to, less applicable withholdings and deductions:

(i)      an amount equal to fifteen (15) months of Executive’s annualized Base
Salary in effect at the time of termination, payable in equal installments on
the Company’s regularly scheduled payroll dates beginning with the first payroll
date following the effective date of the Release and Waiver;

(ii)   (A)  a pro-rata bonus for the calendar year of termination, determined by
multiplying Executive’s Target Bonus for such year (assuming employment for the
entire year) by a fraction whose numerator is the number of days that Executive
was employed during such year and whose denominator is the total number of days
in such year, payable within 60 days following the date of Executive’s
termination of employment; and

(B)  to the extent not already paid, a cash incentive award under the ICP
related to the fiscal year immediately preceding the year of termination in an
amount as determined by the Company’s Board or the Compensation Committee of the
Board, as the case may be, in its sole judgment and discretion;

(iii)      an amount equal to fifteen (15) months of Executive’s annual Target
Bonus in effect at the time of termination, payable in equal installments on the
Company’s regularly scheduled payroll dates beginning with the first payroll
date following the effective date of the Release and Waiver;

(iv)     if Executive timely elects continued coverage under COBRA for Executive
and Executive’s covered dependents under the Company’s group health plans
following such termination of employment, the Company will pay the COBRA
premiums necessary to continue Executive’s health insurance coverage in effect
for Executive and Executive’s eligible dependents on the termination date, as
and when due to the insurance carrier or COBRA administrator (as applicable),
until the earliest of (A) fifteen (15) months from the effective date of such
termination, (B) the expiration of Executive’s eligibility for the continuation
coverage under COBRA, or (C) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the termination date through the
earliest of (A) through (C), the “COBRA Payment





4




Period”). Notwithstanding the foregoing, if at any time the Company determines,
in its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
the Company will instead pay Executive on the last day of each remaining month
of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premiums for that month, subject to applicable tax withholdings (such amount,
the “Special Severance Payment”), for the remainder of the COBRA Payment Period;

and

(v)        immediate and full accelerated vesting of all unvested shares subject
to any outstanding equity awards held by Executive at the time of termination;
provided,  however, that such acceleration shall not be interpreted to extend
the post-termination exercise period of any stock option held by Executive at
the time of termination, unless otherwise approved by the Board.

(c)        Termination for Cause or Voluntary Termination.  If Executive’s
employment with the Company terminates voluntarily by Executive (other than for
Good Reason as set forth in the preceding subsection (b)), for Cause by the
Company or due to Executive’s death or disability, then (i) all vesting will
terminate immediately with respect to Executive’s outstanding equity awards,
(ii) all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned).

(d)        Termination due to Death or Disability.   If Executive’s employment
with the Company terminates due to death or disability, then all outstanding
equity awards will become immediately vested and remain exercisable for their
full term.

(e)        Termination by Mutual Consent.  If at any time during the course of
this Agreement the parties by mutual consent decide to terminate this Agreement,
they shall do so by separate agreement setting forth the terms and condition of
such termination.

8.   Conditions to Receipt of Benefits under Section 7.

(a)        Release of Claims.  The receipt of any payment or benefit pursuant to
Section 7 will be subject to Executive signing and not revoking a release and
waiver of all claims in the form attached hereto as Exhibit A  (or in such other
form as may be specified by the Company in order to comply with then-existing
legal requirements to effect a valid release of claims) (the “Release and
Waiver”) within the applicable time period set forth therein, but in no event
later than forty-five days following termination of employment.  No payment or
benefit pursuant to Section 7 will be paid or provided until the Release and
Waiver becomes effective.

(b)        Other Conditions.  The receipt of any payment or benefits pursuant to
Section 7 will be subject to Executive not violating the Employee Proprietary
Information, Inventions and Non-Solicitation Agreement attached hereto as
Exhibit B (the “PIIA”), returning all Company property, and complying with the
Release and Waiver; provided, however, that Company must provide written





5




notice to Executive of the condition under this Section 8(b) that could prevent
the disbursement of any payment or benefits under Section 7 within thirty (30)
days of the initial existence of such condition and such condition must not have
been remedied by Executive within thirty (30) days of such written
notice.  Executive understands and agrees that payment or benefits received
pursuant to Section 7 are in lieu of and not in addition to any severance or
similar benefits that may be provided to other employees of the Company pursuant
to a Company policy or plan.

(c)        Section 409A.  Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under Section 7 above that constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless the Company reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.  Pay pursuant to Section 7 above, to the
extent of payments made from the date of termination of Executive’s employment
through March 15 of the calendar year following such termination, are intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and thus payable pursuant to the “short-term deferral” rule
set forth in Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent
such payments are made following said March 15, they are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations made upon an involuntary termination of service and payable pursuant
to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum
extent permitted by said provision, with any excess amount being regarded as
subject to the distribution requirements of Section 409A(a)(2)(A) of the
Internal Revenue Code, including, without limitation, the requirement of Section
409A(a)(2)(B)(i) of the Code that, if  Executive is a “specified employee”
within the meaning of the aforesaid Section of the Code at the time of such
termination from employment, payments be delayed until the earlier of six months
after termination of employment or Executive’s death (such applicable date, the
“Specified Employee Initial Payment Date”).  Notwithstanding any other payment
schedule set forth in herein, none of the payments under Section 7 will be paid
or otherwise delivered prior to the effective date of the Release and
Waiver.  Except to the extent that payments may be delayed until the Specified
Employee Initial Payment Date pursuant to the preceding sentence, on the first
regular payroll pay day following the effective date of the Release and Waiver,
the Company will pay Executive the payments Executive would otherwise have
received under Section 7 on or prior to such date but for the delay in payment
related to the effectiveness of the Release and Waiver, with the balance of the
payments being paid as originally scheduled.  Notwithstanding anything to the
contrary set forth herein, if any of the payments or benefits set forth in
Section 7 constitute “deferred compensation” within the meaning of Section 409A
of the Code and the period during which Executive may review, execute and revoke
the Release and Waiver begins in one taxable year and ends in a second taxable
year, such payments and benefits shall commence or be made in the second taxable
year.

(d)        Cooperation with the Company After Termination of Employment.
Following termination of the Executive’s employment for any reason, upon request
by the Company, Executive will fully cooperate with the Company (at the
Company’s reasonable expense) in all matters reasonably relating to the winding
up of pending work including, but not limited to, any litigation in





6




which the Company is involved, and the orderly transfer of any such pending work
to such other employees as may be designated by the Company.

9.   Definitions.

(a)        Cause.  For purposes of this Agreement, “Cause” is defined as (i) an
act of dishonesty by Executive in connection with Executive’s responsibilities
as an employee, (ii) Executive’s conviction of, or plea of nolo contendere to, a
felony or any crime involving fraud, embezzlement or any other act of moral
turpitude, (iii) Executive’s gross misconduct, (iv) Executive’s unauthorized use
or disclosure of any proprietary information or trade secrets of the Company or
any other party to whom Executive owes an obligation of nondisclosure as a
result of Executive’s relationship with the Company, or (v) Executive’s willful
breach of any obligations under any written agreement or covenant with the
Company.

(b)        Change of Control.  For purposes of this Agreement, “Change of
Control” of the Company is defined as:

(i)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; provided,
however; that sales of equity or debt securities to investors primarily for
capital raising purposes shall in no event be deemed a Change of Control; or

(ii) a change in the composition of the Board occurring within a two-year
period, as a result of which less than a majority of the directors are Incumbent
Directors.  “Incumbent Directors” will mean directors who either (A) are
directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); provided, however; that no change in the composition of the Board in
connection with the sale of equity or debt securities to investors primarily for
capital raising purposes shall be deemed a Change of Control; or

(iii) the date of the consummation of a merger or consolidation of the Company
that has been approved by the stockholders of the Company, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

(iv) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.

(c)        Good Reason.  For purposes of this Agreement, a resignation for “Good
Reason” is defined as the resignation by Executive within thirty (30) days
following the end of the Cure Period





7




(defined below), if any of the following events occur without Executive’s
express written consent:  (i) the Company reduces the amount of the Base Salary,
other than pursuant to a reduction that also is applied to substantially all
other executives of the Company, (ii) the Company fails to pay the Base Salary
or other benefits required to be provided by the Company hereunder, (iii) the
Company materially reduces Executive’s core functions, duties or
responsibilities in a manner that constitutes a demotion, or (iv) any change of
Executive’s principal office location to a location more than thirty (30) miles
from the Company’s office at 955 Chesterbrook Boulevard, Suite 110,
Chesterbrook, PA; provided, however, that Executive must provide written notice
to the Company of the condition that could constitute “Good Reason” within
thirty (30) days of the initial existence of such condition and such condition
must not have been remedied by the Company within thirty (30) days of such
written notice (the “Cure Period”).

10.    No Conflict with Existing Obligations.  Executive represents that his
performance of all the terms of this Agreement and, as an executive officer of
the Company, do not and will not breach any agreement or obligation of any kind
made prior to Executive’s employment by the Company, including agreements or
obligations Executive may have with prior employers or entities for which
Executive has provided services.  Executive has not entered into, and Executive
agrees that Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

11.    Parachute Payments.

(a)        If any payment or benefit Executive would receive pursuant to a
Change of Control from the Company or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless Executive
elects in writing a different order (provided, however, that such election shall
be subject to Company approval if made on or after the date on which the event
that triggers the Payment occurs):  reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits.  In the
event that acceleration of vesting of stock award compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of Executive’s stock awards unless Executive elects in writing a
different order for cancellation.

(b)        The accounting firm engaged by the Company for general audit purposes
as of the day prior to the effective date of the Change of Control shall perform
the foregoing calculations.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group affecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.





8




(c)        The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and Executive within fifteen (15) calendar days after the date on
which Executive’s right to a Payment is triggered (if requested at that time by
the Company or Executive) or such other time as requested by the Company or
Executive.  If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

12.    Assignment.  This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

13.    Notices.  All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
nationally recognized commercial overnight service, specifying next day
delivery, with written verification of receipt, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

955 Chesterbrook Blvd,  Suite 110, Chesterbrook, PA 19087

Attn: Vice President, Legal & Compliance

If to Executive:

at the last residential address known by the Company.

14.    Severability.  In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement will continue in full force and effect without said
provision.

15.    Arbitration.

(a)        Arbitration.  In consideration of Executive’s employment with the
Company, the Company and Executive agree that any and all controversies, claims,
or disputes with anyone (including the Company and any employee, officer,
director, shareholder or benefit plan of the Company in their capacity as such
or otherwise) arising out of, relating to, or resulting from Executive’s
employment with the Company or the termination of Executive’s employment with
the





9




Company, including any breach of this Agreement, but not including those arising
out of, relating to, or resulting from the PIAA, will be subject to binding
arbitration.  Disputes which Executive agrees to arbitrate, and thereby agrees
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Worker Adjustment and Retraining Notification Act, the Family and
Medical Leave Act, discrimination or wrongful termination and any statutory
claims.  Executive further understands that this Agreement to arbitrate also
applies to any disputes that the Company may have with Executive.  The parties
shall each bear their own expenses, legal fees and other fee incurred in
connection with this Agreement. Provided, however, in the event the Executive is
required to incur attorney’s fees in order to obtain any payments or benefits
under this Agreement and provided that the Executive prevails on his claim(s),
then the Company will reimburse the attorney’s fees incurred by Executive.

(b)        Procedure.  Executive agrees that any arbitration will be
administered by the American Arbitration Association (“AAA”) and that the
neutral arbitrator will be selected in a manner consistent with its National
Rules for the Resolution of Employment Disputes (the “Rules”).  Executive agrees
that the arbitrator will administer and conduct any arbitration in a manner
consistent with the Rules.

(c)        Remedy.  Except as provided by this Agreement and by the Rules,
including any provisional relief offered therein, arbitration will be the sole,
exclusive and final remedy for any dispute between Executive and the
Company.  Accordingly, except as provided for by the Rules and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.

(d)        Administrative Relief.  Executive understands that this Agreement
does not prohibit Executive from pursuing an administrative claim with a local,
state or federal administrative body such as the Equal Employment Opportunity
Commission or the workers’ compensation board.  This Agreement does, however,
preclude Executive from pursuing court action regarding any such claim.

(e)        Voluntary Nature of Agreement.  Executive acknowledges and agrees
that Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that  Executive is waiving Executive’s right to a jury
trial.  Finally, Executive agrees that Executive has been provided an
opportunity to seek the advice of an attorney of Executive’s choice before
signing this Agreement.

16.    Integration.  This Agreement, together with the PIIA and the other
documents referred to in this Agreement, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral.  This Agreement
may be modified only by agreement of the parties by a written instrument
executed by the parties that is designated as an amendment to this Agreement.





10




17.    Waiver of Breach.  The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.

18.    Headings.  All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

19.    Governing Law.  This Agreement will be governed by the laws of the
Commonwealth of Pennsylvania.

20.    Acknowledgment.  Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from Executive’s private attorney,
has had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

21.    Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

22.    Amendment and Restatement.  The Parties acknowledge and agree that the
Original Agreement hereby is amended in its entirety and restated herein. The
terms of this Agreement shall supersede the Original Agreement except for those
terms which expressly survive in the Original Agreement.





11




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

 

 

 

 

 

COMPANY:

 

 

 

TREVENA, INC.

 

 

 

 

 

By:

/s/ Carrie L. Bourdow

 

 

 

 

Name:

Carrie L. Bourdow

 

 

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Robert Yoder

 

Robert Yoder

 

 





12




EXHIBIT A

Release and Waiver

TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY

In consideration of the payments and other benefits set forth in the Employment
Agreement of (_________), to which this form is attached, I, (_________), hereby
furnish TREVENA, INC. (the “Company”), with the following release and waiver of
claims (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that I sign this
Agreement (collectively, the “Released Claims”).  The Released Claims include,
but are not limited to:  (a) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (b) all
claims related to my compensation or benefits from the Company including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (c) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (d) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (e) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation,
misclassification, attorneys’ fees, or other claims arising under the federal
Civil Rights Act of 1964 (as amended), the federal Americans with Disabilities
Act of 1990, the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), any other federal, state or local civil or human rights
law or any other local, state or federal law, regulation or ordinance,
including, but not limited to, the State of Pennsylvania or any subdivision
thereof; and any public policy, contract, tort, or common law.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

In granting the release herein, which includes claims that may be unknown to me
at present, I acknowledge that I expressly waive and relinquish any and all
rights and benefits under any applicable law or statute providing, in substance,
that a general release does not extend to claims which a party does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her would have materially affected the terms of such release.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that:  (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination





13




of my employment with the Company in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier);
(d) I have seven (7) days following the execution of this Release and Waiver to
revoke my consent to this Release and Waiver; and (e) this Release and Waiver
shall not be effective until the seven (7) day revocation period has expired
without my having previously revoked this Release and Waiver.

I acknowledge my continuing obligations under my Employee Proprietary
Information, Inventions and Non-Solicitation Agreement (the “PIIA”).  Pursuant
to the PIIA I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control.  I
understand and agree that my right to the severance benefits I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my PIIA.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated herein.  This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:

 

    

 

 

 

 

Name

 

 





14




EXHIBIT B

 

“PIAA”

 

 

15

